Title: From Alexander Hamilton to James Bruff, 27 August 1799
From: Hamilton, Alexander
To: Bruff, James


          
            Sir,
            New York August 27. 1799
          
          This letter will be delivered to you by Major Hoops and Captain Stille who are about to leave this place for Niagara in order to form the Court of Enquiry which has been ordered to  sit on the charges exhibited by your agt. Major Revardi. Should that officer present any charges against you the same Court, if the thing shall prove agreeable to you, will investigate them. I have but a single remark to make on the only to observe that as the holding of Courts at Niagara is attended with trouble and expense I shall be glad if this Course shall appear to you adviseable
          With great considern I am Sir &c &c:
          Captain Bruff
        